AFFIRMED and Opinion Filed October 13, 2016




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00523-CV

                          IN THE INTEREST OF D.L.D., A CHILD

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-30045-2015

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       Vickie Davis, maternal grandmother of D.L.D., appeals from the trial court’s judgment

naming the Texas Department of Family and Protective Services as the managing conservator of

D.L.D. pending adoption of the child by Connie Stewart, the paternal grandmother and her

husband, Jeff Stewart. (collectively “paternal grandparents”). In two issues, Vickie contends the

trial court erred in (1) denying her motion for genetic testing of potential fathers of D.L.D. and

(2) failing to offer a plan for rehabilitation to her and Maxey Davis, her husband and maternal

grandfather. We affirm the trial court’s judgment.

                                          Background

       D.L.D. was removed after her 40-day old brother died while in the possession of Mother.

At the time, Mother was living with Vickie and Maxey, and D.L.D. slept with her grandparents.

Drug testing for all except D.L.D. came back positive. D.L.D. was placed with her paternal
grandparents. Although Mother and D.L.D.’s Father were not married, Father acknowledged

paternity.

       Seeking custody of D.L.D., Vickie intervened in the lawsuit filed by the Department of

Family and Protective Services and also filed a motion for genetic testing. The motion was

denied for lack of standing. Mother and Father relinquished their parental rights. Vickie entered

into a partial mediated settlement agreement (MSA) providing that the Department is to be

named managing conservator pending adoption of D.L.D. by the paternal grandparents. If for

some reason the adoption is not finalized, the paternal grandparents are to be named permanent

managing conservators. Also under the MSA, the maternal grandparents are to have continued

visitation with D.L.D. and the visitation is to be incorporated into the adoption decree. The trial

court terminated the parental rights of Mother and Father and entered judgment in accordance

with the MSA. Vickie timely appealed.

                                         Genetic Testing

       In her first issue, Vickie contends the trial court erred in denying her motion for genetic

testing of potential fathers of D.L.D. The trial court stated on the record that she denied the

motion because Vickie lacked standing.

       A party’s standing to pursue and maintain a cause of action is a question of law. See

Coons–Andersen v. Andersen, 104 S.W.3d 630, 634 (Tex. App.—Dallas 2003, no pet.). We

review the question of standing de novo. See id. When standing has been statutorily conferred,

the statute itself serves as the proper framework for a standing analysis. See Everett v. TK–Taito,

L.L.C., 178 S.W.3d 844, 851 (Tex. App.—Fort Worth 2005, no pet.). The party seeking relief

must allege and establish standing within the parameters of the language used in the statute. See

id.




                                               –2–
           The Texas Family Code provides for mandatory genetic testing and contains a list of the

individuals and entities who have standing to pursue such an action. See TEX. FAM. CODE ANN.

§§ 160.502(a); 160.602(a) (West 2014). A party must be entitled to maintain a proceeding to

adjudicate parentage as set out in the family code before a trial court can order genetic testing.

See TEX. FAM. CODE ANN. § 160.502(a); In re Rodriguez, 248 S.W.3d 444, 450-51 (Tex. App.—

Dallas 2008, orig. proceeding). Section 160.602 enumerates the following persons who may

adjudicate parentage: (1) the child; (2) the mother of the child; (3) a man whose paternity is to be

adjudicated; (4) a support enforcement agency or other government agency authorized by other

law; (5) an authorized adoption or child-placement agency; (6) an authorized representative of an

incapacitated or deceased person or minor who would otherwise be entitled to maintain a

proceeding; (7) a person closely related to a deceased mother; and (8) an intended parent. See

TEX. FAM. CODE ANN. § 160.602(a)(1)-(8).

           Vickie contends that she had standing under section 102.004 of the family code. See

TEX. FAM. CODE ANN. § 102.004 (West 2014).              Vickie’s reliance on section 102.004 is

misplaced. Section 102.004 concerns standing of a grandparent to seek conservatorship of a

grandchild. This section does not provide Vickie with standing to seek an order for genetic

testing.

           As set forth above, standing to adjudicate parentage is governed by section 160.602(a).

Vickie does not fall within any of the enumerated categories of persons who may adjudicate

parentage. For this reason, we conclude Vickie lacked standing to request an order for genetic

testing and, therefore, the trial court did not err in denying her motion for genetic testing of

potential fathers. We overrule Vickie’s first issue.




                                                 –3–
                                             Custody

       In her second issue, Vickie contends the trial court erred in “failing to offer a roadmap for

the maternal grandparents of D.L.D. to rehabilitate themselves.” We construe this issue as a

complaint that the trial court erred in not awarding custody of D.L.D. to her. As noted above,

Vickie entered into the MSA as to the conservatorship of D.L.D. and visitation.

       Texas has a policy of encouraging “the peaceable resolution of disputes” particularly in

disputes involving the parent-child relationship. In re Lee, 411 S.W.3d 445, 448 (Tex. 2013)

(quoting TEX. CIV. PRAC. & REM. CODE ANN. § 154.002). In furtherance of that policy, a trial

court may refer a suit affecting the parent-child relationship to mediation and, if a mediated

settlement agreement is reached, must enter a judgment on the agreement without inquiry into

whether it is in the best interest of a child. See TEX. FAM. CODE ANN. § 153.0071(c) (West

2014); Lee, 411 S.W.3d at 447. Pursuant to section 153.0071 of the Texas Family Code, a

mediated settlement agreement is binding on the parties if the agreement:

       (1) provides, in a prominently displayed statement that is in boldfaced type or
       capital letters or underlined, that the agreement is not subject to revocation;

       (2) is signed by each party to the agreement; and

       (3) is signed by the party’s attorney, if any, who is present at the time the
       agreement is signed.

TEX. FAM. CODE ANN. § 153.0071(d), (e) (West 2014). A party is entitled to judgment on a

mediated settlement agreement if it meets subsection (d)’s requirements without regard to

whether it is in the best interest of the child. See TEX. FAM. CODE ANN. § 153.0071(e); Lee, 411
S.W.3d at 447. A trial court may only decline to enter judgment on a mediated settlement

agreement if it finds that a party to the agreement was a victim of domestic violence, the violence

impaired the party’s ability to make decisions, and the agreement is not in the child’s best




                                               –4–
interest. TEX. FAM. CODE ANN. § 153.0071(e–1); In re Lee, 411 S.W.3d 445, 451–52 (Tex.

2013).

         The Court signed an agreed order of referral to mediation. Counsel for all parties signed

the order.      Vickie and her attorney signed the MSA that prominently stated: “THIS

AGREEMENT IS NOT SUBJECT TO REVOCATION.” Pursuant to the MSA, Vickie agreed

that she and Maxey would not be appointed conservators of D.L.D., the paternal grandparents

would adopt D.L.D. and, if for some reason adoption could not be finalized, the paternal

grandparents would become the permanent managing conservators of D.L.D., and that she and

Maxey would have continued visitation with D.L.D. as set forth in the MSA. At the hearing in

the trial court, Vickie testified that the MSA was in D.L.D.’s best interest. Vickie has not alleged

that she was a victim of domestic violence and that the violence impaired her ability to make

decisions, the sole basis on which a trial court may decline to enter judgment on a mediated

settlement agreement. See TEX. FAM. CODE ANN. § 153.0071(e–1); In re Lee, 411 S.W.3d at

452.

         Because the MSA met the requirements for entry of judgment thereon and Vickie did not

allege facts within the exception of entering judgment pursuant to the MSA, we conclude the

trial court did not err in entering judgment in accordance with the MSA. We overrule Vickie’s

second issue.

         We affirm the trial court’s judgment.




                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE
160523F.P05



                                                 –5–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF D.L.D., A CHILD                On Appeal from the 199th Judicial District
                                                  Court, Collin County, Texas
No. 05-16-00523-CV                                Trial Court Cause No. 199-30045-2015.
                                                  Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Stoddart
                                                  participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee the Texas Department of Family and Protective Services
recover its costs of this appeal from appellant Vickie Davis.


Judgment entered October 13, 2016.




                                            –6–